Per Curiam. This Court has previously filed its opinion in the above matter awarding compensation to the claimant in the total sum . . . $422.43. In that opinion, compensation for loss of three days’ earnings from part-time employment was denied to claimant. This claim of $105.00 was denied pursuant to the standards set down by the General Assembly in §4 of the Act. However, re-evaluation of the legislative intent of this section, as interpreted by the Court, will permit loss of future earnings for such employment when established by competent evidence. Upon investigation by the Attorney General, such competent evidence of lost earnings has been established by claimant. Accordingly, the Court hereby supplements and amends the opinion and order previously filed in this claim by adding the following further order: It Is Further Ordered that the sum of $105.00 (One Hundred and Five Dollars) be paid to the claimant immediately from the Court of Claims Fund to complete the total award due the claimant.